 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   STEVEN BARKET,
                                                            Case No.: 2:19-cv-00141-GMN-NJK
11           Plaintiff(s),
                                                            Order
12   v.
                                                            (Docket No. 4)
13   FRANK LEIGH,
14
             Defendant(s).
15
16          Pending before the Court is Plaintiff’s motion to extend time to effectuate service on
17 Defendant. Docket No. 4. For the reasons discussed below, the Court GRANTS Plaintiff’s
18 motion.
19          Where good cause is shown, the time for serving the complaint is extended for an
20 appropriate period. See Fed. R. Civ. P. 4(m). Plaintiff submits that he has extensively searched
21 the Internet, purchased asset reports, and run database searches seeking to uncover Defendant’s
22 whereabouts, but has been unsuccessful despite his diligence. Docket No. 4 at 2-3. Plaintiff further
23 submits that he believes Defendant has attempted to hide his whereabouts, making service more
24 difficult. Id. at 3.
25 . . .
26 . . .
27 . . .
28

                                                    1
 1         For good cause shown, the Court GRANTS Plaintiff’s motion to extend time to effectuate
 2 service on Defendant. Docket No. 4. Service shall be effectuated no later than July 23, 2019.
 3         IT IS SO ORDERED.
 4         Dated: April 24, 2019
 5                                                           _______________________________
                                                             NANCY J. KOPPE
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
